

 S3237 ENR: To designate the facility of the United States Postal Service located at 120 12th Street Lobby in Columbus, Georgia, as the “Richard W. Williams, Jr., Chapter of the Triple Nickles (555th P.I.A.) Post Office”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3237IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 120 12th Street
 Lobby in Columbus, Georgia, as the Richard W. Williams, Jr., Chapter of the Triple Nickles (555th P.I.A.) Post Office.1.Richard W. Williams, Jr., Chapter of the Triple Nickles (555th P.I.A.) Post Office(a)DesignationThe facility of the United States Postal Service located at 120 12th Street Lobby in Columbus, Georgia, shall be known and designated as the Richard W. Williams, Jr., Chapter of the Triple Nickles (555th P.I.A.) Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Richard W. Williams, Jr., Chapter of the Triple Nickles (555th P.I.A.) Post Office.Speaker of the House of RepresentativesVice President of the United States and President of the Senate